Citation Nr: 0601907	
Decision Date: 01/23/06    Archive Date: 01/31/06

DOCKET NO.  98-11 879A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Evaluation for residuals of a fracture of the left tibia 
and fibula with recurvatum of the left knee and traumatic 
arthritis, rated as 20 percent disabling prior to August 17, 
1998.

2.  Evaluation for residuals of a fracture of the left tibia 
and fibula with recurvatum of the left knee, with traumatic 
arthritis and a total knee replacement, rated as 100 percent 
disabling from August 17, 1998.

3.  Evaluation for residuals of a fracture of the left tibia 
and fibula with recurvatum of the left knee, with traumatic 
arthritis and a total knee replacement, rated as 30 percent 
disabling from October 1, 1999.

4.  Evaluation of spinal stenosis with degenerative disc 
disease present at the L4 vertebra, currently rated as 40 
percent disabling.

5.  Evaluation of bilateral maxillary sinusitis with allergic 
rhinitis, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from December 1948 to August 
1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  In this decision, the RO granted a 10 percent 
rating for the veteran's low back disability.  The March 1998 
rating action also denied an evaluation in excess of 20 
percent for residuals of a fracture of the left tibia and 
fibula with recurvatum of the left knee and traumatic 
arthritis.

In May 2000, the Board of Veterans' Appeals (Board) disposed 
of other issues that had been brought on appeal to the Board.  
The Board remanded the knee and back issues to the RO.

In March 2001, the RO rated the veteran's left knee 
disability as 100 percent effective from August 17, 1998, and 
as 30 percent disabling from October 1, 1999.  The RO 
recharacterized the low back disability to spinal stenosis 
with degenerative disc disease at the L4 vertebra, and rated 
this disability as 40 percent disabling, effective from 
October 31, 1997.

This appeal also arises from an October 2001 rating decision 
that rated the veteran's bilateral maxillary sinusitis with 
allergic rhinitis as 10 percent disabling.  The veteran 
appealed this decision.

In September 2003, the Board again remanded this case for 
development.  The case has now returned for appellate 
consideration.

The Board in May 2000 referred the matter of service 
connection for a hip disability to the RO for action.  This 
matter is again referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, due to information provided by the veteran in 
March 2005, this case requires additional development.  In 
the September 2003 remand, the Board instructed the AOJ to 
obtain private treatment records.  See Stegall v. West, 11 
Vet. App. 268, 270-71 (1998) (A claimant has a right to the 
Board enforcing its remand instructions.)  By letter of May 
2004, the RO requested that the veteran identify all 
pertinent medical evidence.  He submitted the appropriate 
release form for a private healthcare provider and these 
records were requested by the Agency of Original Jurisdiction 
(AOJ) in February 2005 and were incorporated into the claims 
file the following month.  However, in March 2005, the AOJ 
received a letter from the veteran that identified two 
different healthcare providers.  A review of the evidence 
indicates that the private records requested in February 2005 
and received the following month were from one of those 
identified in the March 2005 letter.  However, the veteran 
also identified in March 2005 a private medical center in 
north Mississippi.  The Board's review has not found these 
records associated with the claims file.  There is no 
indication that these records were ever requested from the 
facility by the AOJ.

In the March 2005 letter, the veteran indicated that he had 
tried to directly obtain these records and submit them to VA.  
However, he claimed that the facility in question would not 
release these records to him and that it required VA to 
directly request these records.  Under the circumstances, 
this case must be remanded so that the AOJ can assist the 
veteran in obtaining the identified records and, if received, 
associate them with the claims file.  See 38 U.S.C.A. 
§ 5103A(b) (West 2002); 38 C.F.R. § 3.159(c)(1) (2005).

Accordingly, the case is REMANDED to the AOJ for the 
following action:

1.  The AOJ should obtain (presumably) 
private medical records of treatment the 
veteran has received from the "North MS 
Medical Center," that he identified in 
the letter received in March 2005.  All 
responses or evidence received should be 
associated with the claims file.  

2.  The AOJ should obtain the veteran's 
treatment records dated from August 2002 
to the present time from the VA Medical 
Center in Memphis, Tennessee (and/or the 
VA healthcare system associated with this 
medical center.)  All responses or 
evidence received should be associated 
with the claims file.  

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 


